Exhibit 10.16

ENTEGRIS, INC.

2010 STOCK PLAN

SECTION 1. PURPOSE

The purpose of the Entegris, Inc. 2010 Stock Plan (“the Plan”) is to: (i) assist
the Company and its Affiliates in attracting, recruiting and retaining
exceptionally qualified individuals to serve as employees, non-employee
directors, consultants and/or advisors; (ii) provide incentives to such
individuals which align with the interests of the Company’s stockholders; and
(iii) to promote the success of the Company’s business. It is believed that by
encouraging these individuals to acquire a proprietary interest in the growth
and performance of the Company their efforts will be stimulated to achieve the
Company’s long-term objectives.

SECTION 2. DEFINED TERMS

Exhibit A, which is incorporated into this Plan by reference, defines certain
terms used in the Plan; other terms defined elsewhere in the Plan shall have the
meaning provided at the location of definition.

SECTION 3. ADMINISTRATION

3.1. Administrative Authority. The Plan shall be administered by the
Administrator. The Administrator shall have full power and authority, subject to
the provisions of the Plan and to such orders or resolutions not inconsistent
with the provisions of the Plan, as may from time to time be adopted by the
Board, to:

 

  (i) select the Employees, Directors and Consultants to whom Awards may from
time to time be granted hereunder;

 

  (ii) determine the type or types of Awards to be granted to each Participant
hereunder;

 

  (iii) determine the number of shares of Stock to be covered by each Award
granted hereunder;

 

  (iv) determine the terms and conditions, not inconsistent with the provisions
of the Plan, of any Award granted hereunder;

 

  (v) determine whether, to what extent and under what circumstances Awards may
be settled in cash, Stock or other property;

 

  (vi) determine whether, to what extent, and under what circumstances cash,
Stock, other property and other amounts payable with respect to an Award made
under the Plan shall be deferred either automatically or at the election of the
Participant;

 

  (vii) determine whether, to what extent, and under what circumstances any
Award shall be forfeited, canceled or suspended;

 

  (viii) interpret and administer the Plan and any instrument or agreement
entered into under or in connection with the Plan, including any Award
Agreement;

 

1



--------------------------------------------------------------------------------

  (ix) correct any defect, supply any omission or reconcile any inconsistency in
the Plan or any Award in the manner and to the extent that the Administrator
shall deem desirable to carry it into effect;

 

  (x) establish such rules and regulations and appoint such agents and/or
committees of Company employees as it shall deem appropriate for the proper
administration of the Plan;

 

  (xi) determine whether any Award, other than an Option or Stock Appreciation
Right, will have Dividend Equivalents; and

 

  (xii) make any other determination and take any other action that the
Administrator deems necessary or desirable for the administration of the Plan.

3.2. Administrator Decisions. Decisions of the Administrator shall be final,
conclusive and binding on all persons or entities, including the Company, any
Participant, and any Affiliate. A majority of the members of the Administrator
may determine its actions.

3.3. Section 409A of the Code. Each Award may contain such terms as the
Administrator determines, and shall be construed and administered, such that the
Award either (i) qualifies for an exemption from the requirements of
Section 409A of the Code, or (ii) satisfies such requirements.

SECTION 4. STOCK SUBJECT TO THE PLAN

4.1. Number of Shares. (a) Subject to adjustment as provided in Subsection 15.1,
a total of [9,400,000] shares of Stock shall be authorized for grant under the
Plan less one (1) share for every one (1) share that was granted after
December 31, 2009 under the Prior Plans or under the Plan prior to the date of
adoption by the stockholders of the Company. After the effective date of the
Plan (as provided in Section 13), no awards may be granted under any Prior
Plans.

(b) If (i) any Stock subject to an Award are forfeited, an Award expires or
otherwise terminates without issuance of Stock, or an Award is settled for cash
(in whole or in part) or otherwise does not result in the issuance of all or a
portion of the Stock subject to such Award (including on payment in Stock on
exercise of a Stock Appreciation Right), such Stock shall, to the extent of such
forfeiture, expiration, termination, cash settlement or non-issuance, again be
available for issuance under the Plan or (ii) after December 31, 2009 any Stock
subject to an award under the Prior Plans are forfeited, expire or otherwise
terminate without issuance of such Stock, or an award under the Prior Plans is
settled for cash (in whole or in part), expire or otherwise terminate without
issuance of such Stock, or otherwise does not result in the issuance of all or a
portion of the Stock subject to such award (including on payment in Stock on
exercise of a stock appreciation right), such Stock shall, to the extent of such
forfeiture, expiration, termination, cash settlement or non-issuance, again be
available for issuance under the Plan.

(c) The maximum number of shares covered by Incentive Stock Options that may be
awarded under the Plan shall be the aggregate of the shares of Stock specified
in Paragraph (a) above.

 

2



--------------------------------------------------------------------------------

(d) In the event that (i) any Option or other Award granted hereunder is
exercised through the tendering of Stock (either actually or by attestation) or
by the withholding of Stock by the Company, or (ii) withholding tax liabilities
arising from such Option or other Award are satisfied by the tendering of Stock
(either actually or by attestation) or by the withholding of Stock by the
Company, then the Stock so tendered or withheld shall be available for issuance
under the Plan. In the event that after December 31, 2009 (iii) any option or
award granted under the Prior Plans is exercised through the tendering of Stock
(either actually or by attestation) or by the withholding of Stock by the
Company, or (iv) withholding tax liabilities arising from such options or awards
are satisfied by the tendering of Stock (either actually or by attestation) or
by the withholding of Stock by the Company, then the Stock so tendered or
withheld shall be available for Award, grant and issuance under the Plan.

(e) To the extent consistent with the requirements of Section 422 of the Code,
Substitute Awards shall not reduce the Stock authorized for grant under the Plan
or the applicable Limitations for grant to a Participant under Subsection 11.5,
nor shall Stock subject to a Substitute Award again be available for Awards
under the Plan to the extent of any forfeiture, expiration or cash settlement as
provided in paragraph (b) above. Additionally, in the event that a company
acquired by the Company or any Affiliate or with which the Company or any
Affiliate combines has shares available under a pre-existing plan approved by
stockholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Awards under the Plan and shall not reduce the Stock authorized for grant under
the Plan; provided that Awards using such available shares shall not be made
after the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or combination, and shall only be made
in compliance with the applicable requirements of the NASDAQ or of any
established stock exchange on which the Stock may be listed.

(f) Each share of Stock subject to any Award under the Plan shall be counted
against the limits set forth in Section 4.1(a) as one share.

4.2. Character of Stock. Any Stock issued hereunder may consist, in whole or in
part, of authorized and unissued shares, treasury shares or shares purchased in
the open market or otherwise.

 

3



--------------------------------------------------------------------------------

SECTION 5. ELIGIBILITY AND PARTICIPATION

The Administrator will select Participants from among those key Employees,
Directors, and other individuals or entities providing services to the Company
or its Affiliates who, in the opinion of the Administrator, are in a position to
make a significant contribution to the success of the Company and/or its
Affiliates. Eligibility for Incentive Stock Options is further limited to those
individuals whose employment status would qualify them for the tax treatment
described in Sections 421 and 422 of the Code. Eligibility for Stock Options
other than Incentive Stock Options is limited to individuals described in the
first sentence of this Section 5 who are providing direct services on the date
of grant of the Stock Option to the Company or to a subsidiary of the Company
that would be described in the first sentence of Treas. Regs.
§1.409A-1(b)(5)(iii)(E).

SECTION 6. STOCK OPTIONS

6.1. Grant of Options. Options may be granted hereunder to Participants either
alone or in addition to other Awards granted under the Plan. Any Option shall be
subject to the terms and conditions of this Article and to such additional terms
and conditions, not inconsistent with the provisions of the Plan, as the
Administrator shall deem desirable.

6.2. Award Agreements. All Options shall be evidenced by a written Award
Agreement in such form and containing such terms and conditions as the
Administrator shall determine which are not inconsistent with the provisions of
the Plan. The terms and conditions of Options need not be the same with respect
to each Participant. Granting an Option pursuant to the Plan shall impose no
obligation on the recipient to exercise such Option. Any individual who is
granted an Option pursuant to this Article may hold more than one Option granted
pursuant to the Plan at the same time.

6.3. Option Price. Other than in connection with Substitute Awards, the option
price per each share of Stock purchasable under any Option granted pursuant to
this Article shall not be less than 100% of the Fair Market Value of one share
of Stock on the date of grant of such Option; provided, however, that in the
case of an Incentive Stock Option granted to a Participant who, at the time of
the grant, owns stock representing more than 10% of the voting power of all
classes of Stock of the Company or any Affiliate, the option price per share
Shall be no less than 110% of the Fair Market Value of one Share on the date of
grant. Except in connection with a corporate transaction (including, without
limitation, any stock dividend, stock split, extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination or exchange of shares), the Administrator shall not without the
approval of the Company’s stockholders (a) lower the option price per share of
Stock of an Option after it is granted, (b) cancel an Option when the option
price per share of Stock exceeds the Fair Market Value of one share of Stock in
exchange for cash or another Award (other than in connection with a Change in
Control or a Substitute Award), or (c) take any other action with respect to an
Option that would be treated as a repricing under the rules and regulations of
the principal U.S. national securities exchange on which the Stock is traded.

6.4. Option Term. The term of each Option shall be fixed by the Administrator in
its sole discretion; provided that no Option shall be exercisable after the
expiration of ten

 

4



--------------------------------------------------------------------------------

(10) years from the date the Option is granted; provided, however, that the term
of the Option shall not exceed five (5) years from the date the Option is
granted in the case of an Incentive Stock Option granted to a Participant who,
at the time of the grant, owns Stock representing more than 10% of the voting
power of all classes of Stock of the Company or any Affiliate.

6.5. Exercise of Options. (a) Vested Options granted under the Plan shall be
exercised by the Participant or by a Permitted Assignee thereof (or by the
Participant’s executors, administrators, guardian or legal representative, as
may be provided in an Award Agreement) as to all or part of the Stock covered
thereby, by giving notice of exercise to the Company or its designated agent,
specifying the number of shares of Stock to be purchased. The notice of exercise
shall be in such form, made in such manner, and in compliance with such other
requirements consistent with the provisions of the Plan as the Administrator
may, from time to time, prescribe.

(b) Unless otherwise provided in an Award Agreement, full payment of such
purchase price shall be made at the time of exercise and shall be made (i) in
cash or cash equivalents (including certified check or bank check or wire
transfer of immediately available funds), (ii) by tendering previously acquired
Stock (either actually or by attestation) valued at their then Fair Market
Value, (iii) with the consent of the Administrator, by delivery of other
consideration having a Fair Market Value on the exercise date equal to the total
purchase price, (iv) with the consent of the Administrator, by withholding Stock
otherwise issuable in connection with the exercise of the Option, (v) through
any other method specified in an Award Agreement (including same-day sales
through a broker), or (vi) any combination of any of the foregoing. The notice
of exercise, accompanied by such payment, shall be delivered to the Company at
its principal business office or such other office as the Administrator may from
time to time direct, and shall be in such form, containing such further
provisions consistent with the provisions of the Plan, as the Administrator may,
from time to time, prescribe. In no event may any Option granted hereunder be
exercised for a fraction of a share of Stock. Except for Substitute Awards,
under circumstances contemplated by Subsection 12.2 or as may be set forth in an
Award Agreement with respect to: (A) retirement, death or disability of a
Participant, or (B) special circumstances determined by the Administrator (such
as the achievement of performance objectives), Options granted to employees of
the Company or any Affiliate will not be exercisable before the expiration of
one year from the date the Option is granted (but may become exercisable pro
rata over such time).

(c) Notwithstanding the foregoing, an Award Agreement may provide that if on the
last day of the term of an Option the Fair Market Value of one share of Stock
exceeds the option price per Share, the Participant has not exercised the Option
(or a tandem Stock Appreciation Right, if applicable) and the Option has not
expired, the Option shall be deemed to have been exercised by the Participant on
such day with payment made by withholding Stock otherwise issuable in connection
with the exercise of the Option. In such event, the Company shall deliver to the
Participant the number of shares of Stock for which the Option was deemed
exercised, less the number of shares of Stock required to be withheld for the
payment of the total purchase price and required withholding taxes; provided,
however, any fractional share of Stock shall be settled in cash.

 

5



--------------------------------------------------------------------------------

6.6. Form of Settlement. In its sole discretion, the Administrator may provide
in the Award Agreement that the Stock to be issued upon an Option’s exercise
shall be in the form of Restricted Stock or other similar securities.

6.7. Incentive Stock Options. The Administrator may grant Incentive Stock
Options to any employee of the Company or any Affiliate, subject to the
requirements of Section 422 of the Code. The terms and size of any Incentive
Stock Option Award shall contain such provisions as may be necessary to meet the
requirements of Section 422 of the Code or any successor provision thereto and
any rulings or regulations of the U. S. Department of the Treasury promulgated
thereunder.

SECTION 7. STOCK APPRECIATION RIGHTS

7.1. Grant and Exercise. The Administrator may provide Stock Appreciation
Rights: (a) in tandem with all or part of any Option granted under the Plan or
at any subsequent time during the term of such Option, (b) in tandem with all or
part of any Award (other than an Option) granted under the Plan or at any
subsequent time during the term of such Award, or (c) without regard to any
Option or other Award; in each case, upon such terms and conditions as the
Administrator may establish in its sole discretion.

7.2. Terms and Conditions. Stock Appreciation Rights shall be subject to such
terms and conditions, not inconsistent with the provisions of the Plan, as shall
be determined, from time to time, by the Administrator, including the following:

(a) Upon the exercise of a Stock Appreciation Right, the holder shall have the
right to receive the excess of (i) the Fair Market Value of one share of Stock
on the date of exercise (or such amount less than such Fair Market Value as the
Administrator shall so determine at any time during a specified period before
the date of exercise) over (ii) the grant price of the Stock Appreciation Right.

(b) The Administrator shall determine in its sole discretion whether payment of
a Stock Appreciation Right shall be made in cash, in whole Stock or other
property, or any combination thereof.

(c) The terms and conditions of Stock Appreciation Rights need not be the same
with respect to each recipient.

(d) The Administrator may impose such other terms and conditions on the exercise
of any Stock Appreciation Right, as it shall deem appropriate. A Stock
Appreciation Right shall: (i) have a grant price not less than the Fair Market
Value of one share of Stock on the date of grant or, if applicable, on the date
of grant of an Option with respect to a Stock Appreciation Right granted in
exchange for or in tandem with, but subsequent to, the Option (subject to the
requirements of Section 409A of the Code) except in the case of Substitute
Awards or in connection with an adjustment provided in Subsection 15.1,
(ii) have a term not greater than ten (10) years, and (iii) with respect to an
Award to an employee of the Company, not be exercisable before the expiration of
one year from the date of grant (but may

 

6



--------------------------------------------------------------------------------

become exercisable pro rata over such time), except for Substitute Awards, under
circumstances contemplated by Subsection 12.2 or as may be set forth in an Award
Agreement with respect to (x), retirement, death or disability of a Participant
or (y) special circumstances determined by the Administrator, such as the
achievement of performance objectives.

(e) An Award Agreement may provide that if on the last day of the term of a
Stock Appreciation Right the Fair Market Value of one share of Stock exceeds the
grant price per share of the Stock Appreciation Right, the Participant has not
exercised the Stock Appreciation Right or the tandem Option (if applicable), and
neither the Stock Appreciation Right nor the Option has expired, the Stock
Appreciation Right shall be deemed to have been exercised by the Participant on
such day. In such event, the Company shall make payment to the Participant in
accordance with this Subsection, reduced by the number of shares of Stock (or
cash) required for withholding taxes; any fractional Share shall be settled in
cash.

(f) Except in connection with a corporate transaction (including, without
limitation, any stock dividend, stock split, extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination or exchange of shares), without the approval of the Company’s
stockholders the Administrator shall not (i) reduce the grant price of any Stock
Appreciation Right after the date of grant (ii) cancel any Stock Appreciation
Right when the grant price per Share exceeds the Fair Market Value of one share
of Stock in exchange for cash or another Award (other than in connection with a
Substitute Award)), and (iii) take any other action with respect to a Stock
Appreciation Right that would be treated as a repricing under the rules and
regulations of the principal U.S. national securities exchange on which the
Stock is traded.

SECTION 8. RESTRICTED STOCK AND RESTRICTED STOCK UNITS

8.1. Grants. Awards of Restricted Stock and of Restricted Stock Units may be
issued hereunder to Participants either alone or in addition to other Awards
granted under the Plan (a “Restricted Stock Award” or “Restricted Stock Unit
Award” respectively), and such Restricted Stock Awards and Restricted Stock Unit
Awards shall also be available as a form of payment of Performance Awards and
other earned cash-based incentive compensation. The Administrator has absolute
discretion to determine whether any consideration (other than services) is to be
received by the Company or any Affiliate as a condition precedent to the
issuance of Restricted Stock or Restricted Stock Units.

8.2. Award Agreements. The terms of any Restricted Stock Award or Restricted
Stock Unit Award granted under the Plan shall be set forth in an Award Agreement
which shall contain provisions determined by the Administrator and not
inconsistent with the Plan. The terms of Restricted Stock Awards and Restricted
Stock Unit Awards need not be the same with respect to each Participant.

8.3. Rights of Holders of Restricted Stock and Restricted Stock Units. Unless
otherwise provided in the Award Agreement, beginning on the date of grant of the
Restricted Stock Award and subject to execution of the Award Agreement, the

 

7



--------------------------------------------------------------------------------

Participant shall become a stockholder of the Company with respect to all Stock
subject to the Award Agreement and shall have all of the rights of a
stockholder, including the right to vote such Stock and the right to receive
distributions made with respect to such Stock. A Participant receiving a
Restricted Stock Unit Award shall not possess voting rights with respect to such
Award. Except as otherwise provided in an Award Agreement, any Stock or any
other property (other than cash) distributed as a dividend or otherwise with
respect to any Restricted Stock Award or the number of shares of Stock covered
by a Restricted Stock Unit Award as to which the restrictions have not yet
lapsed shall be subject to the same restrictions as such Restricted Stock Award
or Restricted Stock Unit Award. Notwithstanding the provisions of this
Subsection, cash dividends with respect to any Restricted Stock Award and any
other property (other than cash) distributed as a dividend or otherwise with
respect to any Restricted Stock Award or the number of shares of Stock covered
by a Restricted Stock Unit Award that vests based on achievement of performance
goals shall be subject to restrictions and risk of forfeiture to the same extent
as the Restricted Stock or Restricted Stock Units with respect to which such
cash, Stock or other property has been distributed.

8.4. Minimum Vesting Period. Restricted Stock Awards and Restricted Stock Unit
Awards shall have a Vesting Period of not less than (i) three (3) years from
date of grant (but permitting pro rata vesting over such time) if subject only
to continued service with the Company or an Affiliate and (ii) one (1) year)
from date of grant if subject to the achievement of performance objectives,
subject in either case to accelerated vesting in the Administrator’s discretion
in the event of the death, disability or retirement of the Participant or a
Change in Control (as defined in Subsection 12.3). Notwithstanding the
foregoing, the restrictions in the preceding sentence shall not be applicable to
grants of up to 10% of the number of shares of Stock available for Awards under
Subsection 4.1(a) on the effective date of the Plan. Subject to the foregoing
minimum Vesting Period requirements, the Administrator may, in its sole
discretion and subject to the limitations imposed under Section 162(m) of the
Code and the regulations thereunder in the case of a Restricted Stock Award or
Restricted Stock Unit Award intended to comply with the performance-based
exception under Code Section 162(m), waive the forfeiture period and any other
conditions set forth in any Award Agreement under such terms and conditions as
the Administrator shall deem appropriate.

8.5 Issuance of Stock. Any Restricted Stock granted under the Plan may be
evidenced in such manner as the Administrator may deem appropriate, including
book-entry registration or issuance of a stock certificate or certificates,
which certificate or certificates shall be held by the Company. Such certificate
or certificates shall be registered in the name of the Participant and shall
bear an appropriate legend referring to the restrictions applicable to such
Restricted Stock.

SECTION 9. OTHER STOCK BASED AWARDS

9.1. Grants. Other Awards of Stock and other Awards that are valued in whole or
in part by reference to, or are otherwise based on, Stock or other property
(“Other Share-Based Awards”), including deferred stock units, may be granted
hereunder to Participants either alone or in addition to other Awards granted
under the Plan. Other Share-Based Awards shall also be available as a form of
payment of other Awards granted under the Plan and other earned cash-based
compensation.

 

8



--------------------------------------------------------------------------------

9.2. Award Agreements. The terms of Other Share-Based Awards granted under the
Plan shall be set forth in an Award Agreement which shall contain provisions
determined by the Administrator and not inconsistent with the Plan. The terms of
such Awards need not be the same with respect to each Participant.
Notwithstanding the provisions of this Subsection, any property (other than
cash) distributed as a dividend or otherwise with respect to the number of
shares of Stock covered by an Other Share-Based Award that vests based on
achievement of performance goals shall be subject to restrictions and risk of
forfeiture to the same extent as the Stock covered by a Other Share-Based Award
with respect to which such cash, Stock or other property has been distributed.

9.3. Minimum Vesting Period. Other Share-Based Awards shall have a Vesting
Period of not less than: (i) three (3) years from date of grant (but permitting
pro rata vesting over such time) if subject only to continued service with the
Company or an Affiliate and (ii) one (1) year) from date of grant if subject to
the achievement of performance objectives, subject in either case to accelerated
vesting in the Administrator’s discretion in the event of the death, disability
or retirement of the Participant or a Change in Control (as defined in
Subsection 12.3). Notwithstanding the foregoing, the restrictions in the
preceding sentence shall not be applicable to grants of up to 10% of the number
of shares of Stock available for Awards under Subsection 4.1(a) on the effective
date of the Plan. Subject to the foregoing minimum Vesting Period requirements,
the Administrator may, in its sole discretion and subject to the limitations
imposed under Section 162(m) of the Code and the regulations thereunder in the
case of an Other Share-Based Award intended to comply with the performance-based
exception under Code Section 162(m), waive the forfeiture period and any other
conditions set forth in any Award Agreement under such terms and conditions as
the Administrator shall deem appropriate.

9.4. Payment. Except as may be provided in an Award Agreement, Other Share-Based
Awards may be paid in cash, Stock, other property, or any combination thereof,
in the sole discretion of the Administrator. Other Share-Based Awards may be
paid in a lump sum or in installments or, in accordance with procedures
established by the Administrator, on a deferred basis subject to the
requirements of Section 409A of the Code.

9.5. Deferral of Director Fees. Directors shall, if determined by the Board,
receive Other Share-Based Awards in the form of deferred stock units in lieu of
all or a portion of their annual retainer. In addition Directors may elect to
receive Other Share-Based Awards in the form of deferred stock units in lieu of
all or a portion of their annual and committee retainers and annual meeting
fees, provided that such election is made in accordance with the requirements of
Section 409A of the Code. The Administrator shall, in its absolute discretion,
establish such rules and procedures as it deems appropriate for such elections
and for the payment the deferred stock units.

 

9



--------------------------------------------------------------------------------

SECTION 10. PERFORMANCE AWARDS

10.1. Grants. Performance Awards in the form of Performance Cash, Performance
Stock or Performance Units, as determined by the Administrator in its sole
discretion, may be granted hereunder to Participants, for no consideration or
for such minimum consideration as may be required by applicable law, either
alone or in addition to other Awards granted under the Plan. The performance
goals to be achieved for each Performance Period shall be conclusively
determined by the Administrator and shall be based upon one or more of the
Performance Criteria as the Administrator may determine.

10.2. Award Agreements. The terms of any Performance Award granted under the
Plan shall be set forth in an Award Agreement which shall contain provisions
determined by the Administrator and not inconsistent with the Plan, including
whether such Awards shall have Dividend Equivalents (subject to the requirements
of Subsection 15.4). The terms of Performance Awards need not be the same with
respect to each Participant.

10.3. Terms and Conditions. The specific Performance Criteria to be achieved
during any Performance Period and the length of the Performance Period shall be
determined by the Administrator upon the grant of each Performance Award. The
amount of the Award to be distributed shall be conclusively determined by the
Administrator.

10.4. Payment. Performance Awards will be distributed only after the end of the
relevant Performance Period and after the Administrator shall have certified
that the Performance Criteria with respect to the Performance Award has been
attained during the relevant Performance Period. Performance Awards may be paid
in cash, Stock, other property, or any combination thereof, in the sole
discretion of the Administrator. Performance Awards may be paid in a lump sum or
in installments following the close of the Performance Period or, in accordance
with procedures established by the Administrator, on a deferred basis subject to
the requirements of Section 409A of the Code.

SECTION 11. CODE SECTION 162(M) PROVISIONS

11.1. Covered Employees. Notwithstanding any other provision of the Plan, if the
Administrator determines at the time a Performance Award (not otherwise subject
to this Section 11), Restricted Stock Award, a Restricted Stock Unit Award or an
Other Share-Based Award is granted to a Participant who is, or is likely to be,
as of the end of the tax year in which the Company would claim a tax deduction
in connection with such Award, a Covered Employee, then the Administrator may
provide that this Section 11 is applicable to such Award.

11.2. Performance Criteria. If the Administrator determines that a Performance
Award, Restricted Stock Award, a Restricted Stock Unit or an Other Share-Based
Award is intended to be subject to this Section 11, the lapsing of restrictions
thereon and the distribution of cash, Stock or other property pursuant thereto,
as applicable, shall be subject to the achievement of one or more objective
performance goals established by the Administrator, which shall be based on the
attainment of specified

 

10



--------------------------------------------------------------------------------

levels of one or any combination of the Performance Criteria. Such performance
goals also may be based solely by reference to the Company’s performance or the
performance of a Affiliate, division, business segment or business unit of the
Company, or based upon the relative performance of other companies or upon
comparisons of any of the indicators of performance relative to other companies.
The Administrator may also exclude charges related to an event or occurrence
which the Administrator determines should appropriately be excluded, including
without limit: (a) restructurings, discontinued operations, extraordinary items,
and other unusual or non-recurring charges, (b) an event either not directly
related to the operations of the Company or not within the reasonable control of
the Company’s management, or (c) the cumulative effects of tax or accounting
changes in accordance with U.S. generally accepted accounting principles. Such
performance goals, and any related exclusions of charges as described in the
preceding sentence, shall be set by the Administrator within the time period
prescribed by, and shall otherwise comply with the requirements of,
Section 162(m) of the Code, and the regulations thereunder. No Award to which
this Section 11 applies may be granted after the first meeting of the
stockholders of the Company held in 2015 until the listed performance measures
set forth in the definition of “Performance Criteria” (as originally approved or
as subsequently amended) have been resubmitted to and reapproved by the
stockholders of the Company in accordance with the requirements of
Section 162(m) of the Code, unless such grant is made contingent upon such
approval.

11.3. Adjustments. Notwithstanding any provision of the Plan (other than
Section 12), with respect to any Performance Award, Restricted Stock Award,
Restricted Stock Unit Award or Other Share-Based Award that is subject to this
Section 11, the Administrator may adjust downwards, but not upwards, the amount
payable pursuant to such Award, and the Administrator may not waive the
achievement of the applicable performance goals except in the case of the death
or disability of the Participant.

11.4. Restrictions. The Administrator shall have the power to impose such other
restrictions on Awards subject to this Section 11 as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m) of the
Code. No Award made subject to this Section 11 shall be paid until the
Administrator shall have certified that the Performance Criteria with respect to
such Award has been attained during the relevant Performance Period.

11.5. Limitations on Grants to Individual Participants. Subject to adjustment as
provided in Subsection 15.1, the maximum number of shares of Stock for which
Stock Options may be granted to any person in any calendar year, the maximum
number of shares of Stock subject to Stock Appreciation Rights granted to any
person in any calendar year, the maximum number of shares of Stock subject to
Performance Awards granted to any person in any calendar year and the aggregate
maximum number of shares of Stock subject to other Awards that may be delivered
to any person in any calendar year shall each be 1,000,000. For purposes of the
preceding sentence, the repricing of a Stock Option or Stock Appreciation Right
shall be treated as a new grant to the extent required under Section 162(m) of
the Code. Subject to these limitations, each Participant shall be eligible in
any year to receive Awards covering up to the full

 

11



--------------------------------------------------------------------------------

number of shares of Stock then available for Awards under the Plan. No more than
$1,000,000 may be paid to any individual with respect to any Performance Award
payable in cash. In applying the limitation of the preceding sentence:
(A) multiple Performance Awards payable in Cash to the same individual that are
determined by reference to performance periods of one year or less ending with
or within the same fiscal year of the Company shall be subject in the aggregate
to one limit of such amount, and (B) multiple Performance Awards payable in cash
to the same individual that are determined by reference to one or more
multi-year performance periods ending in the same fiscal year of the Company
shall be subject in the aggregate to a separate limit of such amount. If an
Award is cancelled, the cancelled Award shall continue to be counted toward the
applicable Limitations (or, if denominated in cash, toward the dollar amount in
the preceding sentence).

SECTION 12. CHANGE IN CONTROL PROVISIONS

12.1. Assumption or Substitution. If the Change in Control is one in which there
is an acquiring or surviving entity, the Administrator may provide for the
assumption or continuation of some or all outstanding Awards or for the grant of
new awards in substitution therefor by the acquiror or survivor or an affiliate
of the acquiror or survivor.

Unless otherwise provided in an Award Agreement, and only to the extent
consistent with Section 409A of the Code, in the event of a Change in Control of
the Company in which the successor company assumes or substitutes for an Option,
Stock Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award or
Other Share-Based Award (or in which the Company is the ultimate parent
corporation and continues the Award), if a Participant’s employment with such
successor company (or the Company) or a subsidiary thereof is involuntarily
terminated without Cause by the successor employer within 24 months following
such Change in Control (or such other period set forth in the Award Agreement,
including prior thereto if applicable) and under the circumstances specified in
the Award Agreement: (i) Options and Stock Appreciation Rights outstanding as of
the date of such termination of employment will immediately vest, become fully
exercisable, and may thereafter be exercised for 24 months (or the period of
time set forth in the Award Agreement), (ii) the restrictions, limitations and
other conditions applicable to Restricted Stock and Restricted Stock Units
outstanding as of the date of such termination of employment shall lapse and the
Restricted Stock and Restricted Stock Units shall become free of all
restrictions, limitations and conditions and become fully vested, and (iii) the
restrictions, limitations and other conditions applicable to any Other
Share-Based Awards or any other Awards shall lapse, and such Other Share-Based
Awards or such other Awards shall become free of all restrictions, limitations
and conditions and become fully vested and transferable to the full extent of
the original grant. For the purposes of this Subsection 12.1, an Option, Stock
Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award or Other
Share-Based Award shall be considered assumed or substituted for if following
the Change in Control the Award confers the right to purchase or receive, for
each share of Stock subject to the Option, Stock Appreciation Right, Restricted
Stock Award, Restricted Stock Unit Award or Other Share-Based Award immediately
prior to the Change in Control, the consideration (whether stock, cash or other
securities or property) received in the transaction constituting a Change in
Control by holders of Stock for each Share held on the effective date of such
transaction (and if holders were

 

12



--------------------------------------------------------------------------------

offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding Stock); provided, however, that if such
consideration received in the transaction constituting a Change in Control is
not solely common stock of the successor company, the Administrator may, with
the consent of the successor company, provide that the consideration to be
received upon the exercise or vesting of an Option, Stock Appreciation Right,
Restricted Stock Award, Restricted Stock Unit Award or Other Share-Based Award,
for each Share subject thereto, will be solely common stock of the successor
company substantially equal in fair market value to the per Share consideration
received by holders of Stock in the transaction constituting a Change in
Control. The determination of such substantial equality of value of
consideration shall be made by the Administrator in its sole discretion and its
determination shall be conclusive and binding.

12.2. Awards Not Assumed or Substituted. Unless otherwise provided in an Award
Agreement, in the event of a Change in Control of the Company to the extent the
successor company does not assume or substitute for an Option, Stock
Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award or Other
Share-Based Award (or in which the Company is the ultimate parent corporation
and does not continue the Award): (i) those Options and Stock Appreciation
Rights outstanding as of the date of the Change in Control that are not assumed
or substituted for (or continued) shall immediately vest and become fully
exercisable, (ii) restrictions, limitations and other conditions applicable to
Restricted Stock and Restricted Stock Units that are not assumed or substituted
for (or continued) shall lapse and the Restricted Stock and Restricted Stock
Units shall become free of all restrictions, limitations and conditions and
become fully vested, and (iii) the restrictions, other limitations and other
conditions applicable to any Other Share-Based Awards or any other Awards that
are not assumed or substituted for (or continued) shall lapse, and such Other
Share-Based Awards or such other Awards shall become free of all restrictions,
limitations and conditions and become fully vested and transferable to the full
extent of the original grant; provided, that to the extent acceleration pursuant
to this Section 12.2 of an Award subject to Section 409A would cause the Award
to fail to satisfy the requirements of Section 409A, the Award may not be
accelerated and the Administrator in lieu thereof shall take such steps as are
necessary to ensure that payment of the Award is made in a medium other than
Stock and on terms that as nearly as possible, but taking into account
adjustments required or permitted by this Section 11 and Section 15.1, replicate
the prior terms of the Award.

12.3. Change in Control. For purposes of the Plan, unless otherwise provided in
an Award Agreement, Change in Control means the occurrence of any one of the
following events:

(a) During any twenty-four (24) month period, individuals who, as of the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board, provided that any
person becoming a director subsequent to the beginning of such period whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director, without written objection to such nomination)
shall be an Incumbent Director; provided,

 

13



--------------------------------------------------------------------------------

however, that no individual initially elected or nominated as a director of the
Company as a result of an actual or threatened election contest with respect to
directors or as a result of any other actual or threatened solicitation of
proxies by or on behalf of any person other than the Board shall be deemed to be
an Incumbent Director;

(b) Any “person” (as such term is defined in the Exchange Act and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (b) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions by:
(i) the Company or any Affiliate, (ii) any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Affiliate, (iii) any
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) any person pursuant to a Non-Qualifying Transaction, as defined
in paragraph (c) below, or (v) any person of Voting Securities from the Company,
if a majority of the Incumbent Board approves in advance the acquisition of
beneficial ownership of 30% or more of Company Voting Securities by such person;

(c) The consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
Affiliates that requires the approval of the Company’s stockholders, whether for
such transaction or the issuance of securities in the transaction (a “Business
Combination”), unless immediately following such Business Combination: (i) more
than 50% of the total voting power of (A) the corporation resulting from such
Business Combination (the “Surviving Corporation”), or (B) if applicable, the
ultimate parent corporation that directly or indirectly has beneficial ownership
of 100% of the voting securities eligible to elect directors of the Surviving
Corporation (the “Parent Corporation”), is represented by Company Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, is represented by shares into which such Company Voting
Securities were converted pursuant to such Business Combination), and such
voting power among the holders thereof is in substantially the same proportion
as the voting power of such Company Voting Securities among the holders thereof
immediately prior to the Business Combination, (ii) no person (other than any
employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation), is or becomes the beneficial
owner, directly or indirectly, of 30% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
and (iii) at least a majority of the members of the board of directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Business Combination were
Incumbent Directors at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Combination (any Business
Combination which satisfies all of the criteria specified in (i), (ii) and
(iii) above shall be deemed to be a “Non-Qualifying Transaction”);

 

14



--------------------------------------------------------------------------------

(d) The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or the consummation of a sale of all or substantially
all of the Company’s assets; or

(e) The occurrence of any other event that the Board determines by a duly
approved resolution constitutes a Change in Control.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 30% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided, that if after such acquisition by the Company such person
becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control of the Company shall then occur.

12.4. Cash Out, etc. of Awards. The Administrator, in its discretion, may
determine that, upon the occurrence of a Change in Control of the Company, each
Option and Stock Appreciation Right outstanding shall terminate within a
specified number of days after notice to the Participant, and/or that each
Participant shall receive, with respect to each share of Stock subject to such
Option or Stock Appreciation Right, an amount equal to the excess of the Fair
Market Value of such share of Stock immediately prior to the occurrence of such
Change in Control over the exercise price per share of such Option and/or Stock
Appreciation Right; such amount to be payable in cash, in one or more kinds of
stock or property (including the stock or property, if any, payable in the
transaction) or in a combination thereof, as the Administrator, in its
discretion, shall determine; provided, that the Administrator may not exercise
its discretion under this Section 12.4 with respect to an Award or portion
thereof providing for “nonqualified deferred compensation” subject to
Section 409A in a manner that would constitute an extension or acceleration of,
or other change in, payment terms if such change would be inconsistent with the
applicable requirements of Section 409A. Award Agreements may provide that in
the event of a Change in Control of the Company all Performance Awards shall be
considered to be earned and payable (either in full or pro rata based on the
portion of the Performance Period completed as of the date of the Change in
Control), and any limitations or other restrictions shall lapse and such
Performance Awards shall be immediately settled and distributed.

SECTION 13. EFFECTIVE DATE AND TERM OF THE PLAN.

The Plan shall be effective on the date of the approval of the Plan by the
holders of the shares entitled to vote at a duly constituted meeting of the
stockholders of the Company. The Plan shall be null and void and of no effect if
the foregoing condition is not fulfilled and in such event each Award shall,
notwithstanding any of the preceding provisions of the Plan, be null and void
and of no effect. Awards may be granted under the Plan at any time and from time
to time on or prior to the tenth anniversary of the effective date of the Plan,
unless sooner terminated by the Board pursuant to Section 14 below, on which
date the Plan will expire except as to Awards then outstanding under the Plan.
Such outstanding Awards shall remain in effect until they have been exercised or
terminated, or have expired.

 

15



--------------------------------------------------------------------------------

SECTION 14. AMENDMENT AND TERMINATION OF THE PLAN.

The Board may, from time to time, alter, amend, suspend or terminate the Plan as
it shall deem advisable, subject to any requirement for stockholder approval
imposed by applicable law, including the rules and regulations of the principal
U.S. national securities exchange on which the Shares is traded; provided that
the Board may not amend the Plan in any manner that would result in
noncompliance with Rule 16b-3 of the Exchange Act; and further provided that the
Board may not, without the approval of the Company’s stockholders, to the extent
required by such applicable law, amend the Plan to: (a) increase the number of
shares of Stock that may be the subject of Awards under the Plan (except for
adjustments pursuant to Subsection 15.1); (b) expand the types of awards
available under the Plan; (c) materially expand the class of persons eligible to
participate in the Plan; (d) amend Subsection 6.3 or Subsection 7.2(f) to
eliminate the requirements relating to minimum exercise price, minimum grant
price and stockholder approval; (e) increase the maximum permissible term of any
Option specified by Subsection 6.4 or the maximum permissible term of a Stock
Appreciation Right specified by Subsection 7.2(d); or (f) increase the
Limitations. The Board may not, without the approval of the Company’s
stockholders, cancel an Option or Stock Appreciation Right in exchange for cash
when the exercise or grant price per share exceeds the Fair Market Value of one
Share or take any action with respect to an Option or Stock Appreciation Right
that would be treated as a repricing under the rules and regulations of the
principal securities exchange on which the Stock is traded, including a
reduction of the exercise price of an Option or the grant price of a Stock
Appreciation Right or the exchange of an Option or Stock Appreciation Right for
another Award. In addition, no amendments to, or termination of, the Plan shall
impair the rights of a Participant in any material and adverse respect under any
Award previously granted without such Participant’s consent.

SECTION 15. PROVISIONS OF GENERAL APPLICABILITY

15.1. Adjustments. In the event of any merger, reorganization, consolidation,
recapitalization, dividend or distribution (whether in cash, shares or other
property, other than a regular cash dividend), stock split, reverse stock split,
spin-off or similar transaction or other change in corporate structure affecting
the Stock or the value thereof, such adjustments and other substitutions shall
be made to the Plan and to Awards as the Administrator deems equitable or
appropriate taking into consideration the accounting and tax consequences,
including such adjustments in the aggregate number, class and kind of securities
that may be delivered under the Plan, the Limitations, the maximum number of
shares of Stock that may be issued pursuant to Incentive Stock Options, and in
the number, class, kind and option or exercise price of securities subject to
outstanding Awards granted under the Plan (including, if the Administrator deems
appropriate, the substitution of similar options to purchase the shares of, or
other awards denominated in the shares of, another company) as the Administrator
may determine to be appropriate; provided, however, that the number of shares of
Shares subject to any Award shall always be a whole number.

15.2. Transferability of Awards. Except as provided below, no Award and no Stock
that have not been issued or as to which any applicable restriction, performance

 

16



--------------------------------------------------------------------------------

or deferral period has not lapsed, may be sold, assigned, transferred, pledged
or otherwise encumbered, other than by will or the laws of descent and
distribution, and such Award may be exercised during the life of the Participant
only by the Participant or the Participant’s guardian or legal representative.
To the extent and under such terms and conditions as determined by the
Administrator, a Participant may assign or transfer an Award (each transferee
thereof, a “Permitted Assignee”) to: (i) the Participant’s spouse, children or
grandchildren (including any adopted and step children or grandchildren),
parents, grandparents or siblings; (ii) to a trust for the benefit of one or
more of the Participant or the persons referred to in clause (i); (iii) to a
partnership, limited liability company or corporation in which the Participant
or the persons referred to in clause (i) are the only partners, members or
shareholders; or (iv) for charitable donations; provided that such Permitted
Assignee shall be bound by and subject to all of the terms and conditions of the
Plan and the Award Agreement relating to the transferred Award and shall execute
an agreement satisfactory to the Company evidencing such obligations; and
provided further that such Participant shall remain bound by the terms and
conditions of the Plan. The Company shall cooperate with any Permitted Assignee
and the Company’s transfer agent in effectuating any transfer permitted under
this Subsection.

15.3. Termination of Employment. The Administrator shall determine and set forth
in each Award Agreement whether any Awards granted in such Award Agreement will
continue to be exercisable, continue to vest or be earned and the terms of such
exercise, vesting or earning, on and after the date that a Participant ceases to
be employed by or to provide services to the Company or any Affiliate (including
as a Director), whether by reason of death, disability, voluntary or involuntary
termination of employment or services, or otherwise. The date of termination of
a Participant’s employment or services will be determined by the Administrator,
which determination will be final.

15.4. Deferral; Dividend Equivalents. The Administrator shall be authorized to
establish procedures, subject to the requirements of Section 409A of the Code,
to the extent applicable, pursuant to which the payment of any Award may be
deferred. Subject to the provisions of the Plan and any Award Agreement, the
recipient of an Award other than an Option or Stock Appreciation Right may, if
so determined by the Administrator, be entitled to receive, currently or on a
deferred basis, amounts equivalent to any cash, stock or other property
dividends that may be declared with respect to the Stock (“Dividend
Equivalents”) with respect to the number of shares of Stock covered by the
Award, provided that such Dividend Equivalents shall be subject to the same
vesting or performance conditions as the underlying Award. The Administrator may
provide that the Dividend Equivalents (if any) shall be deemed to have been
reinvested in additional Stock or otherwise reinvested.

15.5. Award Agreements. Each Award Agreement shall either be (a) in writing in a
form approved by the Administrator and executed by the Company by an officer
duly authorized to act on its behalf, or (b) an electronic notice in a form
approved by the Administrator and recorded by the Company (or its designee) in
an electronic recordkeeping system used for the purpose of tracking one or more
types of Awards as the Administrator may provide; in each case and if required
by the Administrator, the Award Agreement shall be executed or otherwise
electronically accepted by the

 

17



--------------------------------------------------------------------------------

recipient of the Award in such form and manner as the Administrator may require.
The Administrator may authorize any officer of the Company to execute any or all
Award Agreements on behalf of the Company. The Award Agreement shall set forth
the material terms and conditions of the Award as established by the
Administrator consistent with the provisions of the Plan.

15.6. Tax Withholding. The Company shall have the right to make all payments or
distributions pursuant to the Plan to a Participant (or a Permitted Assignee
thereof) (any such person, a “Payee”) net of any applicable federal, state and
local taxes required to be paid or withheld as a result of: (a) the grant of any
Award; (b) the exercise of an Option or Stock Appreciation Right, (c) the
delivery of Stock or cash; (d) the lapse of any restrictions in connection with
any Award; or (e) any other event occurring pursuant to the Plan. The Company or
any Affiliate shall have the right to withhold from wages or other amounts
otherwise payable to such Payee such withholding taxes as may be required by
law, or to otherwise require the Payee to pay such withholding taxes. If the
Payee shall fail to make such tax payments as are required, the Company or its
Subsidiaries shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to such Payee or to take
such other action as may be necessary to satisfy such withholding obligations.
The Administrator shall be authorized to establish procedures for election by
Participants to satisfy such obligation for the payment of such taxes by
tendering previously acquired Stock (either actually or by attestation, valued
at their then Fair Market Value), or by directing the Company to retain Stock
(up to the Participant’s minimum required tax withholding rate or such other
rate that will not cause an adverse accounting consequence or cost) otherwise
deliverable in connection with the Award.

15.7. Right of Discharge Reserved; Claims to Awards. Nothing in the Plan nor the
grant of an Award hereunder shall confer upon any Employee, Director or
Consultant the right to continue in the employment or service of the Company or
any Affiliate or affect any right that the Company or any Affiliate may have to
terminate the employment or service of (or to demote or to exclude from future
Awards under the Plan) any such Employee, Director or Consultant at any time for
any reason. Except as specifically provided by the Administrator, the Company
shall not be liable for the loss of existing or potential profit from an Award
granted in the event of termination of an employment or other relationship. No
Employee, Director or Consultant shall have any claim to be granted any Award
under the Plan, and there is no obligation for uniformity of treatment of
Employees, Directors or Consultants under the Plan.

15.8. Substitute Awards. Notwithstanding any other provision of the Plan, the
terms of Substitute Awards may vary from the terms set forth in the Plan to the
extent the Administrator deems appropriate to conform, in whole or in part, to
the provisions of the awards in substitution for which they are granted.

15.9. Cancellation of Award; Forfeiture of Gain. Notwithstanding anything to the
contrary contained herein, an Award Agreement may provide that the Award shall
be canceled if the Participant, without the consent of the Company, while
employed by or providing services to the Company or any Affiliate or after
termination of such employment or service, violates a non-competition,
non-solicitation or non-disclosure covenant or agreement or otherwise engages in
activity that is in conflict with or adverse

 

18



--------------------------------------------------------------------------------

to the interest of the Company or any Affiliate (including conduct contributing
to any financial restatements or financial irregularities), as determined by the
Administrator in its sole discretion. The Administrator may provide in an Award
Agreement that if within the time period specified in the Agreement the
Participant establishes a relationship with a competitor or engages in an
activity referred to in the preceding sentence, the Participant will forfeit any
gain realized on the vesting or exercise of the Award and must repay such gain
to the Company.

15.10. Stop Transfer Orders. All certificates for Stock delivered under the Plan
pursuant to any Award shall be subject to such stop-transfer orders and other
restrictions as the Administrator may deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange upon which the Stock are then listed or traded, and any
applicable federal or state securities law, and the Administrator may cause a
legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

15.11. Nature of Payments. All Awards made pursuant to the Plan are in
consideration of services performed or to be performed for the Company or any
Affiliate, division or business unit of the Company. Any income or gain realized
pursuant to Awards under the Plan constitutes a special incentive payment to the
Participant and shall not be taken into account, to the extent permissible under
applicable law, as compensation for purposes of any of the employee benefit
plans of the Company or any Affiliate except as may be determined by the
Administrator or by the Board.

15.12. Other Plans. Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.

15.13. Severability. The provisions of the Plan shall be deemed severable. If
any provision of the Plan shall be held unlawful or otherwise invalid or
unenforceable in whole or in part by a court of competent jurisdiction or by
reason of change to an applicable statute, such provision shall (a) be deemed
limited to the extent that such court of competent jurisdiction deems it lawful,
valid and/or enforceable and as so limited shall remain in full force and
effect, and (b) not affect any other provision of the Plan or part thereof, each
of which shall remain in full force and effect. If the making of any payment or
the provision of any other benefit required under the Plan shall be held
unlawful or otherwise invalid or unenforceable by a court of competent
jurisdiction, such unlawfulness, invalidity or unenforceability shall not
prevent any other payment or benefit from being made or provided under the Plan,
and if the making of any payment in full or the provision of any other benefit
required under the Plan in full would be unlawful or otherwise invalid or
unenforceable, then such unlawfulness, invalidity or unenforceability shall not
prevent such payment or benefit from being made or provided in part, to the
extent that it would not be unlawful, invalid or unenforceable, and the maximum
payment or benefit that would not be unlawful, invalid or unenforceable shall be
made or provided under the Plan.

15.14. Construction. As used in the Plan, the words “include” and “including,”
and variations thereof, shall not be deemed to be terms of limitation, but
rather shall be deemed to be followed by the words “without limitation.”

 

19



--------------------------------------------------------------------------------

15.15. Unfunded Status of the Plan. The Plan is intended to constitute an
“unfunded” plan for incentive compensation. With respect to any payments not yet
made to a Participant by the Company, nothing contained herein shall give any
such Participant any rights that are greater than those of a general creditor of
the Company. In its sole discretion, the Administrator may authorize the
creation of trusts or other arrangements to meet the obligations created under
the Plan to deliver the Stock or payments in lieu of or with respect to Awards
hereunder; provided, however, that the existence of such trusts or other
arrangements is consistent with the unfunded status of the Plan.

15.16. Governing Law. The Plan and all determinations made and actions taken
thereunder, to the extent not otherwise governed by the Code or the laws of the
United States, shall be governed by the laws of the State of Delaware, without
reference to principles of conflict of laws, and construed accordingly.

15.17. Foreign Employees and Consultants. Awards may be granted to Participants
who are foreign nationals or employed or providing services outside the United
States, or both, on such terms and conditions different from those applicable to
Awards to Employees or Consultants providing services in the United States as
may, in the judgment of the Administrator, be necessary or desirable in order to
recognize differences in local law or tax policy. The Administrator also may
impose conditions on the exercise or vesting of Awards in order to minimize the
Company’s obligation with respect to tax equalization for Employees or
Consultants on assignments outside their home country.

15.18. Compliance with Section 409A of the Code. This Plan is intended to comply
and shall be administered in a manner that is intended to comply with
Section 409A of the Code and shall be construed and interpreted in accordance
with such intent. To the extent that an Award or the payment, settlement or
deferral thereof is subject to Section 409A of the Code, the Award shall be
granted, paid, settled or deferred in a manner that will comply with
Section 409A of the Code, including regulations or other guidance issued with
respect thereto, except as otherwise determined by the Administrator. Any
provision of this Plan that would cause the grant of an Award or the payment,
settlement or deferral thereof to fail to satisfy Section 409A of the Code shall
be amended to comply with Section 409A of the Code on a timely basis, which may
be made on a retroactive basis, in accordance with regulations and other
guidance issued under Section 409A of the Code.

15.19. Limitation of Liability. Notwithstanding anything to the contrary in the
Plan, neither the Company, nor any Affiliate, nor the Administrator, nor any
person acting on behalf of the Company, any Affiliate, or the Administrator,
will be liable to any Participant or to the estate or beneficiary of any
Participant or to any other holder of an Award by reason of any acceleration of
income, or any additional tax (including any interest and penalties), asserted
by reason of the failure of an Award to satisfy the requirements of Section 422
or Section 409A or by reason of Section 4999 of the Code, or otherwise asserted
with respect to the Award; provided, that nothing in this Section 15.19 will
limit the ability of the Administrator or the Company, in its discretion, to
provide by separate express written agreement with a Participant for a gross-up
payment or other payment in connection with any such acceleration of income or
additional tax.

 

20



--------------------------------------------------------------------------------

15.20. No Registration Rights; No Right to Settle in Cash. The Company has no
obligation to register with any governmental body or organization (including,
without limitation, the U.S. Securities and Exchange Commission (“SEC”)) any of
(a) the offer or issuance of any Award, (b) any Stock issuable upon the exercise
of any Award, or (c) the sale of any Stock issued upon exercise of any Award,
regardless of whether the Company in fact undertakes to register any of the
foregoing. In particular, in the event that any of (x) any offer or issuance of
any Award, (y) any Stock issuable upon exercise of any Award, or (z) the sale of
any Stock issued upon exercise of any Award are not registered with any
governmental body or organization (including, without limitation, the SEC), the
Company will not under any circumstance be required to settle its obligations,
if any, under this Plan in cash.

15.21. Legal Conditions on Delivery of Stock. The Company will not be obligated
to deliver any shares of Stock pursuant to the Plan or remove any restriction
from shares of Stock previously delivered under the Plan until: (i) the Company
is satisfied that all legal matters in connection with the issuance and delivery
of such shares have been addressed and resolved; (ii) if the outstanding Stock
is at the time of delivery listed on any stock exchange or national market
system, the shares to be delivered have been listed or authorized to be listed
on such exchange or system upon official notice of issuance; and (iii) all
conditions of the Award have been satisfied or waived. If the sale of Stock has
not been registered under the Securities Act of 1933, as amended, the Company
may require, as a condition to exercise of the Award, such representations or
agreements as counsel for the Company may consider appropriate to avoid
violation of the Securities Act of 1933, as amended, any regulation promulgated
thereunder or of any applicable state or foreign securities laws. The Company
may require that certificates evidencing Stock issued under the Plan bear an
appropriate legend reflecting any restriction on transfer applicable to such
Stock, and the Company may hold the certificates pending lapse of the applicable
restrictions.

15.22. Waiver of Jury Trial. By accepting an Award under the Plan, each
Participant waives any right to a trial by jury in any action, proceeding or
counterclaim concerning any rights under the Plan and any Award, or under any
amendment, waiver, consent, instrument, document or other agreement delivered or
which in the future may be delivered in connection therewith, and agrees that
any such action, proceedings or counterclaim shall be tried before a court and
not before a jury. By accepting an Award under the Plan, each Participant
certifies that no officer, representative, or attorney of the Company has
represented, expressly or otherwise, that the Company would not, in the event of
any action, proceeding or counterclaim, seek to enforce the foregoing waiver.

15.23. Establishment of Sub-Plans. The Board may from time to time establish one
or more sub-plans under the Plan for purposes of satisfying applicable federal
or state securities or tax laws. The Board will establish such sub-plans by
adopting supplements to the Plan setting forth (i) such limitations on the
Administrator’s discretion under the Plan as the Board deems necessary or
desirable and (ii) such additional terms and conditions not otherwise
inconsistent with the Plan as the Board

 

21



--------------------------------------------------------------------------------

deems necessary or desirable. All supplements adopted by the Board will be
deemed to be part of the Plan, but each supplement will apply only to
Participants within the affected jurisdiction and the Company will not be
required to provide copies of any supplement to Participants in any jurisdiction
that is not affected.

15.24. Captions. The captions in the Plan are for convenience of reference only,
and are not intended to narrow, limit or affect the substance or interpretation
of the provisions contained herein.

 

22



--------------------------------------------------------------------------------

EXHIBIT A

Definition of Terms

As used in the Plan, the following terms shall have the meanings set forth in
this Exhibit A. Terms defined in the text of the Plan shall have the meaning
ascribed to the term at the location of its definition. Any definition of a
performance measure used in connection with Awards described by Sections 10 or
11 shall have the meaning commonly ascribed to such term by generally acceptable
accounting principles as practiced in the United States:

A.1. “Administrator” The Committee or if there be no Committee, the Board.

A.2. “Affiliate” shall mean any corporation or other entity owning, directly or
indirectly, 50% or more of the outstanding Stock of the Company, or in which the
Company or any such corporation or other entity owns, directly or indirectly,
50% of the outstanding capital stock (determined by aggregate voting rights) or
other voting interests.

A.3. “Award” shall mean any or a combination of the following: Stock Option,
Stock Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award,
Deferred Stock, Other Share-Based Award, Performance Award Unrestricted Stock,
Securities (other than Stock Options) that are convertible into or exchangeable
for Stock on such terms and conditions as the Administrator determines or any
other right, interest or option relating to Stock or other property (including
cash) granted pursuant to the provisions of the Plan.

A.4. “Award Agreement” shall mean any agreement, contract or other instrument or
document evidencing any Award hereunder, whether in writing or through an
electronic medium.

A.5. “Board” shall mean the board of directors of the Company.

A.6. “Cause” shall mean, unless otherwise provided in an Award Agreement,
(A) gross dereliction in the performance of the Participant’s duties to the
Company or any of its Affiliates if the Participant fails to cure such
dereliction, if curable, within thirty (30) days after receipt from the Company
of written notice specifying such dereliction; (B) fraud, embezzlement or theft
with respect to the Company or any of its Affiliates; (C) material breach of a
fiduciary duty owed by the Participant to the Company or any of its Affiliates;
or (D) conviction of, or plea of nolo contendere to, a felony or other crime
involving moral turpitude.

A.77. “Code” shall mean the Internal Revenue Code of 1986, as from time to time
amended and in effect, or any successor statute as from time to time in effect.

A.8. “Company” shall mean Entegris, Inc., a Delaware corporation.

A.9. “Committee” shall mean the Management Development & Compensation Committee
of the Board or a successor to such committee established by the Board to assist
it in the oversight and determination of the Company’s compensation practices,
policies and programs. The Committee shall consist of no fewer than two
Directors, each of whom is (i) a “Non-Employee Director” within the meaning of
Rule 16b-3 of the

 

23



--------------------------------------------------------------------------------

Exchange Act, (ii) an “outside director” within the meaning of Section 162(m) of
the Code, and (iii) an “independent director” for purpose of the rules of the
principal U.S. national securities exchange on which the Stock is traded, to the
extent required by such rules.

A.10. “Consultant” shall mean any consultant or advisor who is a natural person
and who provides services to the Company or any Affiliate, so long as such
person (i) renders bona fide services that are not in connection with the offer
and sale of the Company’s securities in a capital-raising transaction and
(ii) does not directly or indirectly promote or maintain a market for the
Company’s securities.

A.11. “Covered Employee” shall mean an employee of the Company or its Affiliates
(including an employee who is also a member of the Board) who is a “covered
employee” within the meaning of Section 162(m) of the Code.

A.12. “Director” shall mean a non-employee member of the Board.

A.13. “Dividend Equivalents” shall have the meaning set forth in Subsection
15.4.

A.14. “Employee” shall mean any employee of the Company or any Affiliate and any
prospective employee conditioned upon, and effective not earlier than, such
person becoming an employee of the Company or any Affiliate.

A.15. “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

A.16. “Fair Market Value” shall mean, with respect to Stock as of any date,
(i) the closing sale price of the Stock reported as having occurred on the
NASDAQ or other principal U.S. national securities exchange on which the Stock
is listed and traded on such date, or, if there is no such sale on that date,
then on the last preceding date on which such a sale was reported; (ii) if the
Stock is not listed on any U.S. national securities exchange but are quoted in
an inter-dealer quotation system on a last sale basis, the final ask price of
the Stock reported on the inter-dealer quotation system for such date, or, if
there is no such sale on such date, then on the last preceding date on which a
sale was reported; or (iii) if the Stock is neither listed on a U.S. national
securities exchange nor quoted on an inter-dealer quotation system on a last
sale basis, the amount determined by the Administrator to be the fair market
value of the Stock as determined by the Administrator in its sole discretion,
consistent with the requirements of Sections 422 and 409A of the Code, to the
extent applicable. The Fair Market Value of any property other than Stock shall
mean the market value of such property determined by such methods or procedures
as shall be established from time to time by the Administrator.

A.17. “Incentive Stock Option” shall mean an Option which when granted is
intended to qualify as an incentive stock option for purposes of Section 422 of
the Code.

A.18. “Limitations” shall have the meaning set forth in Subsection 11.5.

 

24



--------------------------------------------------------------------------------

A.19. “Option” shall mean any right granted to a Participant under the Plan
allowing such Participant to purchase Stock at such price or prices and during
such period or periods as the Administrator shall determine.

A.20. “Other Stock-Based Award” shall have the meaning set forth in Subsection
9.1.

A.21. “Participant” shall mean an Employee, Director or Consultant who is
selected by the Administrator to receive an Award under the Plan.

A.22. “Payee” shall have the meaning set forth in Subsection 15.6.

A.23. “Performance Award” shall mean any Award of Performance Cash, Performance
Stock or Performance Units granted pursuant to Section 10 which are subject to
Performance Criteria. The Administrator in its discretion may grant Performance
Awards that are intended to qualify for the performance-based compensation
exception under Section 162(m) of the Code and Performance Awards that are not
intended so to qualify.

A.24. “Performance Cash” shall mean any cash incentives granted pursuant to
Section 9 payable to the Participant upon the achievement of such performance
goals as the Administrator shall establish.

A.25. “Performance Criteria”: shall mean specified criteria, other than the mere
continuation of employment or the mere passage of time, the satisfaction of
which is a condition for the pay-out of an Award. For purposes of Performance
Share Awards that are intended to qualify for the performance-based compensation
exception under Section 162(m), a Performance Criterion will mean an objectively
determinable measure of performance relating to any or any combination of the
following (measured either absolutely or by reference to an index or indices and
determined either on a consolidated basis or, as the context permits, on a
divisional, subsidiary, line of business, project or geographical basis or in
combinations thereof):

Net income or improvement in net income;

Adjusted net income or improvement in adjusted net income;

Earnings per share or improvement in earnings per share;

Net sales growth or improvement in net sales growth;

Cash flow;

Gross margin;

Operating margin;

Earnings before interest and taxes, EBITDA;

Stock price;

Return on assets or net assets;

Operating income or improvement in operating income;

Return on capital employed;

Return on assets or net assets,

Return on invested capital

Return on equity and return on adjusted equity;

Reductions in certain asset or cost categories; and

Comparisons with other peer companies or industry groups or classifications with
regard to one or more of the foregoing criteria.

 

25



--------------------------------------------------------------------------------

A Performance Criterion and any targets with respect thereto determined by the
Administrator need not be based upon an increase, a positive or improved result
or avoidance of loss. To the extent consistent with the requirements for
satisfying the performance-based compensation exception under Section 162(m),
the Administrator may provide in the case of any Award intended to qualify for
such exception that one or more of the Performance Criteria applicable to such
Award will be adjusted in an objectively determinable manner to reflect events
(for example, but without limitation, acquisitions or dispositions) occurring
during the performance period that affect the applicable Performance Criterion
or Criteria.”.

A.26. “Performance Period” shall mean the period established by the
Administrator during which any performance goals specified by the Administrator
with respect to a Performance Award are to be measured.

A.27. “Performance Share” shall mean any grant pursuant to Section 10 of a unit
valued by reference to a designated number of shares of Stock, which value will
be paid to the Participant upon achievement of such performance goals as the
Administrator shall establish.

A.28. “Performance Unit” shall mean any grant pursuant to Section 10 of a unit
valued by reference to a designated amount of cash or property other than Stock,
which value will be paid to the Participant upon achievement of such performance
goals during the Performance Period as the Administrator shall establish.

A.29. “Permitted Assignee” shall have the meaning set forth in Subsection 15.2.

A.30. “Plan”: The Entegris, Inc. 2010 Stock Plan, as from time to time amended
and in effect.

A.31. “Prior Plans” shall mean, collectively, the Company’s 2001 Equity
Incentive Plan, the Company’s Outside Directors’ Option Plan and the 2001
Non-Employee Directors’ Stock Option Plan.

A.32. “Restricted Stock” shall mean any share of Stock issued with the
restriction that the holder may not sell, transfer, pledge or assign such Stock
and with such other restrictions as the Administrator, in its sole discretion,
may impose, which restrictions may lapse separately or in combination at such
time or times, in installments or otherwise, as the Administrator may deem
appropriate.

A.33. “Restricted Stock Award” shall have the meaning set forth in Subsection
8.1.

A.34. “Restricted Stock Unit” means an Award that is valued by reference to a
share of Stock, which value may be paid to the Participant by delivery of cash,
Stock or such other property as the Administrator shall determine, which
restrictions may lapse separately or in combination at such time or times, in
installments or otherwise, as the Administrator may deem appropriate.

 

26



--------------------------------------------------------------------------------

A.35. “Restricted Stock Unit Award” shall have the meaning set forth in
Subsection 8.1

A.36. “Stock” shall mean the shares of the Company’s Common Stock, $0.01 par
value per share.

A.37. “Stock Appreciation Right” shall mean the right granted to a Participant
pursuant to Section 7.

A.38. Substitute Awards” shall mean Awards granted or Stock issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, in each case by a
company acquired by the Company or any Affiliate or with which the Company or
any Affiliate combines.

A.39. “Unrestricted Stock”: An Award of Stock not subject to any restrictions
under the Plan.

A.40. “Vesting Period” shall mean the period of time specified by the
Administrator during which vesting restrictions for an Award are applicable.

 

27